FILED
                              NOT FOR PUBLICATION                           JUN 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DARIO ICO SAN AGUSTIN; LUCILA                    No. 09-72910
CALALANG SAN AGUSTIN,
                                                 Agency Nos. A070-804-772
               Petitioners,                                  A070-804-773

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Dario Ico San Agustin and Lucila Calalang San Agustin, natives and citizens

of the Philippines, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Singh v. Gonzales, 491 F.3d 1090, 1095 (9th Cir. 2007), and we deny the petition

for review.

      In their opening brief, petitioners fail to address, and therefore have waived

any challenge to, the BIA’s dispositive determination that they failed to

demonstrate due diligence warranting equitable tolling of their untimely motion to

reopen. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued in a party’s opening brief are waived).

      In light of this disposition, we need not reach petitioners’ remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                    09-72910